ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
This suit was brought by Sanchez, a general employee of Pruett, to recover damages from Leggett for personal injuries sustained by plaintiff while cleaning a heater treater on an oil field lease. Leg-gett, who had contracted to do the cleaning job for the operator of the lease, defended on the ground that Sanchez was his borrowed servant. The trial court granted Leggett’s motion for summary judgment, but the Court of Civil Appeals reversed this judgment and remanded the cause for trial. 463 S.W.2d 517.
When the summary judgment proofs are viewed in the light most favorable to Sanchez and he is given the benefit of every reasonable doubt, we agree with the Court of Civil Appeals that the record does not establish conclusively that he was Leggett’s borrowed servant. The application for writ of error is accordingly Refused, No Reversible Error. Our action in this respect is not to be understood as approving the further holding of the intermediate court that Leggett is estopped to assert that Sanchez was his borrowed servant.